         Case 2:20-cv-00088-BSM Document 16 Filed 11/16/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

BERKLEY REGIONAL INSURANCE                                                    PLAINTIFF
COMPANY

v.                          CASE NO. 2:20-CV-00088-BSM

BUHLER, INC.                                                                DEFENDANT

                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc No. 15] and Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice with each party

bearing its own costs and attorneys’ fees.

       IT IS SO ORDERED, this 16th day of November, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
